TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 2, 2020



                                     NO. 03-20-00017-CR


                                   Ex parte Curtis McDaniel




        APPEAL FROM THE 424TH DISTRICT COURT OF BURNET COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND TRIANA
                 AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the order denying appellant’s application for writ of habeas corpus signed

by the trial court. Having reviewed the record and the parties’ arguments, the Court holds that

there was no reversible error in the order. Therefore, the Court affirms the trial court’s order

denying appellant’s application for writ of habeas corpus. Because appellant is indigent and

unable to pay costs, no adjudication of costs is made.